Citation Nr: 0530341	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of right leg fracture. 

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The Board notes that an August 1993 rating decision denied 
service connection for arthritis of multiple joints, to 
include the right knee.  As such rating decision did not 
specifically consider all disorders of the right knee and did 
not address whether the veteran was entitled to service 
connection as secondary to residuals of right leg fracture, 
the veteran's claim for service connection for bilateral knee 
disorder is considered a new claim and has been characterized 
as such herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Residuals of right leg fracture are manifested by slight 
knee or ankle disability with subjective complaints of 
burning and throbbing pain and stiffness in the right leg, 
without objective evidence of limitation of knee or ankle 
motion, or instability or subluxation of the knee.

3.  A current bilateral knee disorder is not a result of any 
disease, injury, or incident in service and such is not 
etiologically related to service-connected residuals of right 
leg fracture, nor was arthritis manifested within one year of 
service discharge. 

4.  In an unappealed rating decision dated in March 1998, the 
RO denied reopening the veteran's claim of entitlement to 
service connection for chronic low back pain.

5.  None of the evidence received since the March 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a back disorder. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of right leg fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5262 (2005).

2.  A bilateral knee disorder was not incurred in or 
aggravated by the veteran's active duty military service and 
such may not be presumed to have been incurred therein, nor 
is a bilateral knee disorder proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).

3.  The March 1998 rating decision denying reopening the 
veteran's claim of entitlement to service connection for 
chronic low back pain is final.  38 U.S.C.A. § 7105(c) 
(West 1991, 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997), (2005).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

The Court of Appeals for Veterans Claims (Court) has 
indicated that notice under the VCAA must be given prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  In Pelegrini II, at 121, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).

The veteran filed his original claims in March 1999 and the 
RO's initial unfavorable decision was issued in October 1999, 
prior to the enactment of the VCAA.  In Pelegrini II, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision it was not error to provide 
remedial notice after such initial decision.  See id. at 120-
123.  The Court set out that the claimant need only be 
provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  See 
Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 (2005) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  In this case, the 
veteran was provided with remedial notice of the VCAA 
provisions in the April 2004 supplemental statement of the 
case and in an August 2004 letter.  

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The August 2004 letter advised the 
veteran that, to establish entitlement to an increased 
rating, the evidence must show that such disability has 
gotten worse.  Such letter also informed the veteran that, to 
establish entitlement to service connection, the evidence 
must demonstrate a current disability and a nexus between 
such and service.  Also, pertinent to the veteran's 
application to reopen his claim of entitlement to service 
connection for a back disorder, he was advised in the October 
1999 rating decision that new and material evidence was 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Second, the claimant must be informed of the information and 
evidence that VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The 
August 2004 letter advised the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration (SSA).  
Such letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The letter also notified the veteran that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The August 2004 letter requested that the veteran 
notify VA of any additional information he wanted VA to 
consider, to include identifying the location and approximate 
dates of treatment he may have sought at VA Medical Centers.  
Such letter also indicated that the veteran must provide 
enough information about his records so they can be obtained 
from the proper source and that it was his responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.  As 
indicated previously, the letter also notified the veteran 
that VA would attempt to obtain private records if he 
completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for each provider.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The August 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claims, to inform VA, and 
to provide VA with any evidence or information he may have 
pertaining to his claims.

The Board observes that the April 2004 supplemental statement 
of the case specifically advised the veteran of VA's duties 
to notify and assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The veteran was provided with a VA examination in 
April 1999 in order to adjudicate his increased rating and 
service connection claims.  With regard to the veteran's 
application to reopen his claim of entitlement to service 
connection for a back disorder, the Board notes that the VCAA 
and its implementing regulations include clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  See 
38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance 
includes obtaining service records, records in the custody of 
a Federal agency, and private records adequately identified 
by the appellant, but, prior to reopening a claim, there is 
no duty to obtain a VA examination or opinion.  As the 
veteran's claim of entitlement to service connection for a 
back disorder is not reopened herein, there is no obligation 
on the part of VA to provide a contemporary medical 
examination or opinion in connection with the veteran's 
appeal of this issue.  Thus, the Board concludes that there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

The veteran is service-connected for residuals of right leg 
fracture, evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  He contends that 
his right leg disability has increased in severity as he has 
pain, limited motion of the right knee, burning and tingling 
sensations, and fatiguability.  As such, the veteran claims 
that he is entitled to a rating in excess of 10 percent for 
residuals of right leg fracture.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right leg disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).

Upon review of the evidence of record, the veteran's service-
connected residuals of right leg fracture are manifested by 
slight knee or ankle disability with subjective complaints of 
burning and throbbing pain and stiffness in the right leg, 
without objective evidence of limitation of knee or ankle 
motion, or instability or subluxation of the knee.

Diagnostic Code 5262 provides for a 10 percent evaluation 
where there is impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assigned where there is impairment of the tibia and fibula 
with moderate knee or ankle disability.  A 30 percent 
evaluation is assigned where there is malunion of the tibia 
and fibula with marked knee or ankle disability.  A 40 
percent evaluation is assigned where there is nonunion of the 
tibia and fibula with loose motion, requiring a brace.  

In consideration of the evidence of record, the Board finds 
that the veteran is not entitled to an initial rating in 
excess of 10 percent for service-connected residuals of right 
leg fracture.  When a disability is evaluated under 
Diagnostic Code 5262, it is necessary to separately consider 
right knee and right ankle disabilities.  

Regarding the evaluation of knee disabilities, Diagnostic 
Code 5257 provides for a 10 percent evaluation where there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assigned where there is moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

As evidenced at the April 1999 VA examination, there is no 
instability of the right knee.  Specifically, it was found 
that the right knee was stable without any tenderness.  Also, 
the examiner noted that mediolateral and anteroposterior 
stability were maintained.  The alignment of the right leg 
was normal without deformity or swelling.  McMurray and 
drawer tests were negative.  Additionally, the objective 
medical evidence of record fails to demonstrate subluxation 
of the veteran's right knee.  Therefore, the veteran is not 
entitled to an initial rating in excess of 10 percent, or a 
separate evaluation, under Diagnostic Code 5257.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Regarding the range of motion of the veteran's right knee, at 
the April 1999 VA examination, he had range of motion from 
zero to 140 degrees.  A July 2002 evaluation contained in the 
SSA records shows that the veteran had no pain, swelling, 
limitation of movements, crepitus, effusion, or inflammation 
in any joints.  The normal range of knee motion is 140 
degrees of flexion and zero degrees of extension.  38 C.F.R. 
§ 4.71, Plate II.  Also, at the VA examination, there was no 
swelling, tenderness, effusion, or deformity, but the veteran 
did complain of pain on patellar compression.  However, 
despite the veteran's complaints, there did not appear to be 
any additional impairment in regard to range of motion of his 
right knee.  See DeLuca, supra.  As such, the veteran is not 
entitled to a rating in excess of 10 percent, or a separate 
evaluation, under Diagnostic Codes 5260 and 5261.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  

As the veteran is not entitled to separate ratings under 
Diagnostic Codes 5257, 5260, or 5261, VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, and VAOPGCPREC 9-04 are not applicable.  

Moreover, as the evidence of record fails to demonstrate 
ankylosis, removal or dislocation semilunar cartilage, or 
genu recurvatum, the veteran is not entitled to an initial 
rating in excess of 10 percent, or a separate evaluation, 
under Diagnostic Codes 5256, 5258, 5259, or 5263, 
respectively.  

Regarding ankle disabilities, Diagnostic Code 5271 provides 
for a 10 percent evaluation where there is moderate 
limitation of ankle motion and a 20 percent evaluation where 
there is marked limitation of ankle motion.  

At the April 1999 VA examination, the veteran had good and 
strong range of motion of the right ankle.  A July 2002 
evaluation contained in the SSA records shows that the 
veteran had no pain, swelling, limitation of movements, 
crepitus, effusion, or inflammation in any joints.  X-ray of 
the right leg showed that the ankle joint was within normal 
limits.  There is no evidence of any additional ankle 
impairment, to include pain on motion.  See DeLuca, supra.  
As such, the veteran is not entitled to a rating in excess of 
10 percent, or a separate evaluation, under Diagnostic Code 
5271.

The medical evidence does not demonstrate ankylosis of the 
ankle, thus a higher rating under Diagnostic Code 5270 is not 
for consideration.  Also, there is no objective evidence of 
ankylosis of the subastragalar or tarsal joint, malunion of 
oscalcis or astragalus, or astragalectomy so as to consider 
separate ratings under Diagnostic Codes 5272, 5273, or 5274, 
respectively. 

As such, when considering the veteran's residuals of a right 
leg fracture as a whole under Diagnostic Code 5262, the Board 
finds that the veteran is not entitled to a rating in excess 
of 10 percent.  As discussed previously, the objective 
medical evidence fails to demonstrate any limited motion of 
the right knee or ankle, or, any additional impairment of 
either joint.  However, the Board notes that VA treatment 
records dated in February 1999 and March 1999, as well as a 
July 2002 evaluation contained in the SSA records, reflect 
complaints of burning and throbbing pain and stiffness in the 
right leg.  As such, the Board finds that the medical 
evidence of record more nearly approximates slight, as 
opposed to marked, right knee or ankle disability and, 
therefore, the veteran is not entitled to a rating in excess 
of 10 percent for his service-connected residuals of right 
leg fracture.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation for the 
veteran's residuals of right leg fracture.  The Board 
observes that the April 1999 VA examiner observed a midline 
surgical scar, which ran in front of the right leg along the 
tibial crest.  However, such was found to be well-healed 
without deformity or swelling.  Additionally, the VA examiner 
found that there was satisfactory quadriceps muscle tone.  
The Board further observes that, while there appears to be a 
prior diagnosis of mild degenerative changes in the right 
knee of record, the most recent X-ray, dated in April 1999, 
fails to demonstrate arthritis in the right knee, leg, or 
ankle.  Even so, Diagnostic Codes 5003 and 5010, pertinent to 
rating arthritis, provide that such is evaluated on the basis 
of limitation of motion and the veteran's current 10 percent 
rating under Diagnostic Code 5262 already contemplates any 
limited knee and ankle motion.  As such, a review of the 
record fails to reveal any additional functional impairment 
associated with the veteran's residuals of right leg fracture 
to warrant consideration of alternate rating codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for his residuals of right leg fracture.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for veteran's residuals of 
right leg fracture or show that such are unusually 
manifested.  There is no evidence that the veteran's such 
disability has rendered him unable to secure or follow a 
substantially gainful occupation.  The Board notes that the 
SSA records reflect that the veteran last worked in July 2001 
as a janitor.  There is no indication in the evidence of 
record that the veteran is unable to work due solely to his 
service-connected right leg disability.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's right leg disability are exactly those contemplated 
by the schedular criteria.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Criteria Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for Bilateral Knee Disorder

The veteran contends that he has disorders of the left and 
right knees as a result of his service-connected residuals of 
right leg fracture.  Specifically, he argues that he has an 
altered gait and puts extra pressure on his left knee to 
compensate for his right leg disability.  Therefore, the 
veteran claims that service connection is warranted for a 
bilateral knee disorder as secondary to his service-connected 
residuals of right leg fracture.

The Board finds that there is no medical evidence that the 
veteran's claimed bilateral knee disorder is proximately due 
to his right leg disability.  Pertinent to his claimed left 
knee disorder, the April 1999 VA examiner opined that any 
complaint of the left knee was not likely to be casually 
related to the veteran's service-connected right leg 
fracture.  Also, regarding the veteran's right knee, a 
December 1997 VA examiner opined that there was no connection 
between the veteran's right leg fracture and complaints 
regarding the right knee.  As such, the evidence of a nexus 
between service-connected residuals of right leg fracture and 
the veteran's claimed bilateral knee disorder is limited to 
the veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, the 
Board notes that the veteran is evaluated under Diagnostic 
Code 5262 for his residuals of right leg fracture.  Such 
diagnostic code contemplates right knee impairment in 
evaluating the veteran's service-connected disability.  For 
this reason, an appropriate rating consideration will be 
taken into account for any right knee disability that is 
medically shown to be a manifestation o the service-connected 
right leg disability.  As such, service connection on a 
secondary basis for a right knee disability is not warranted.  
See 38 C.F.R. § 3.310(a).  

For the sake of completeness, the Board has considered 
whether the veteran is entitled to service connection for a 
bilateral knee disorder on a direct basis.  The Board 
observes that the veteran's service medical records reflect 
that he broke his right leg in a skiing accident in February 
1963 and complained of pain in both legs.  X-rays showed a 
fracture of the tibia and fibula of the right leg.  A July 
1963 Narrative Summary, reflects that, upon admission, 
physical examination showed that the veteran's toes moved 
well and there was no sensory loss.  With the exception of 
the right leg fracture, physical examination was within 
normal limits.  Current examination, in July 1963, showed 
normal flexion and extension in the right knee.  Service 
medical records are otherwise negative for complaints, 
treatment, or diagnoses referable to the veteran's knees.  At 
the time of the veteran's separation examination, in July 
1964, he denied arthritis and a "trick" or locked knee.  
Upon clinical evaluation, the veteran's lower extremities, to 
include strength and range of motion testing, were normal.  

Post-service records reflect diagnoses of mild degenerative 
changes of the right knee and left knee arthritis, although 
the X-ray taken at the April 1999 VA examination failed to 
reveal any evidence of arthritis in either knee.  However, 
even assuming that the veteran has a current diagnosis of 
bilateral knee arthritis, the first post-service X-ray 
diagnosis of left and right knee arthritis was in October 
1997 and December 1997, respectively, over 30 years after the 
veteran's discharge in August 1964.  As such, presumptive 
service connection is not warranted for bilateral knee 
arthritis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

Additional diagnoses of bilateral synovitis and loss of 
cartilage along the medial left knee are of record, even 
though the April 1999 VA examiner diagnosed normal left and 
right knees.  Even so, post-service medical records are 
negative for any reference to service as a cause of the 
veteran's current complaints.  As such, the evidence of a 
nexus between active duty service and the veteran's claimed 
bilateral knee disorder is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
claimed bilateral knee disorder and service, he is not 
entitled to service connection on a direct basis.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral knee disorder.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   

Application to Reopen a Claim of Entitlement to Service 
Connection for a Back Disorder

The veteran contends that he injured his back during his 
military service when he was in a skiing accident.  In the 
alternative, he claims that his current back disorder of the 
lumbar and cervical spines is related to his service-
connected residuals of right leg fracture.  Therefore, the 
veteran argues that service connection is warranted for such 
disability.

By way of background, the Board observes that a July 1981 
rating decision granted service connection for chronic low 
back strain with degenerative arthritis as directly due to 
and proximately the result of the veteran's service-connected 
residuals of right leg fracture.  However, after providing 
adequate notice of the proposal, the RO severed service 
connection for chronic low back strain with degenerative 
arthritis.  In an August 1993 rating decision, the RO found 
that service connection for arthritis of multiple joints, to 
include osteoarthritis of the cervical spine and chronic low 
back strain with degenerative arthritis, was not warranted as 
such was not manifested during active military duty nor 
diagnosed to a compensable degree during the first year 
following discharge from service. 

In a rating decision issued on March 11, 1998, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic low back pain as secondary to service-
connected residuals of right leg fracture.  The RO reviewed 
current medical evidence submitted with the veteran's 
application to reopen his claim as well as a December 1997 VA 
examination.  It was noted that the VA examiner opined that 
there was no service residual connection between the 
veteran's history of a right leg fracture and his complaints 
of his back.  As such, the RO denied reopening the veteran's 
claim of entitlement to service connection for a back 
disorder.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
reopening the veteran's claim was issued on March 11, 1998.  
At such time, the veteran was notified of the decision and 
his appellate rights.  No further communication was received 
from the veteran regarding a claim for service connection for 
a back disorder until March 25, 1999.  Thus, the March 1998 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991, 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997), (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in March 1999, prior to the 
August 29, 2001, effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001, will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final March 1998 
rating decision.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the March 1998 rating decision, VA treatment records 
and SSA records demonstrating currently diagnosed back 
disorders, to include degenerative disc and joint disease of 
the lumbosacral and cervical spines, spondylosis in the 
lumbosacral spine, and ostoarthritis of the cervical and 
lumbar spines, has been received.  

The evidence received since 1998 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, (b) is neither cumulative or 
redundant, and (c) is so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001) 
(emphasis added).

While the evidence received since the March 1998 shows 
additional diagnoses of back disorders, there is still no 
evidence that the veteran's claimed back disorders are 
related to the veteran's military service, his service-
connected residuals of right leg fracture, or demonstrate 
that he manifested arthritis to a degree of 10 percent within 
one year from the date of termination of such service.  Since 
the final RO denial, the only evidence of a nexus between a 
back disorder and service that has been received consists of 
the veteran's own statements.  This is not competent evidence 
since laypersons are not qualified to render an opinion 
concerning medical causation.  See Espiritu, supra.  See also 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot suffice as new and material evidence 
to reopen a claim).  

In the face of the above facts, there is no reasonable 
possibility that evidence received after the RO's 1998 
decision will substantiate the veteran's claim of entitlement 
for service connection for a back disorder.  For these 
reasons, the Board finds that the evidence received 
subsequent to the RO's 1998 decision is not new and material, 
and the requirements to reopen the claim of entitlement to 
service connection for a back disorder have not been met.  


ORDER

A rating in excess of 10 percent for residuals of right leg 
fracture is denied. 

Service connection for bilateral knee disorder is denied.

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for a back disorder is denied.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


